Citation Nr: 0116384	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.   00-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for aches and pains of 
multiple joints due to an undiagnosed illness. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from June 1972 to June 1974, and from 
October 1990 to May 1991.  He had service in Southwest Asia 
from December 1990 to April 1991 during the Persian Gulf War 
(PGW).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A hearing was held in February 2001 before the undersigned 
Board Member at the RO.  A transcript of the hearing 
testimony is on file.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Due to this change in the law, a 
remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Accordingly, a remand is required. 

The veteran claims, in essence, that he experiences pains and 
aches of multiple joints secondary to an undiagnosed illness 
associated with his PGW service.  In addition, he claims that 
he developed PTSD as a result of service in the PGW.  
Physicians who examined the veteran for disability evaluation 
purposes in January 2000 and February 2000 reported that 
neither the claims folder nor any other medical records were 
available.  (A mental disorders examiner in January 2000 
reported that he did review the claims file.)  The physician 
who performed the general medical examination in January 2000 
requested various tests, including test for sedimentation 
rate, lime disease, rheumatoid factor, etc.  The results of 
any of these tests which were performed are not in the file 
and were not available to the physician when he gave a 
diagnosis of history of syndrome of generalized joint pain.  
He commented that the constellation of symptoms presented by 
the veteran could be compatible with what is known as Gulf 
War syndrome.

The RO denied the veteran claim of entitlement to service 
connection for aches and pain of the joints (claimed as 
undiagnosed illness) on the grounds that the veteran's 
complaints had led to a diagnosis of fibromyalgia in January 
1999 and that it was not shown that fibromyalgia was due to 
or the result of military service.  The record reflect that 
the veteran has a history of muscular and joint pains, and 
headaches going back to 1972.  In addition, the RO noted that 
the veteran was seen for joint pain after auto accidents in 
1996 and 1998 and after falling off a ladder in 1998.  The 
Board finds that medical opinions are needed to clarify the 
nature and etiology of the veteran's joint aches and pains.  
In formulating an opinion as to the nature and etiology of 
the veteran's complaints of joint pain, it is essential that 
the veteran's medical records be made available to the 
examiner.

The veteran, in a statement received in March 1999, reported 
that he had experienced various events which contributed to 
his PTSD, including seeing the "after effect of soldiers 
bodies that were destroyed by a scud missile."  He reported 
that the location was the "Dhahran Warehouse" in Saudi 
Arabia in the early Spring of 1991.  VA psychiatric 
examinations in January 2000 and February 2000 each resulted 
in diagnoses which included PTSD.  The report of the 
examination in February 2000 reflects that the diagnosis of 
PTSD was based, in part, upon the veteran's report that he 
had been next door to the warehouse that was blown up by a 
scud missile.  The examiner stated that "At that point he 
did seem multiple dead servicemen.  He could not help with 
the cleanup, he was 'too sick.'"

The RO has denied the veteran claim of entitlement to service 
connection for PTSD on the grounds that the record contains 
no documentation of a claimed stressor and that the veteran 
has not provided specific details of a stressful event which 
would permit meaningful research.

At the hearing in February 2001, the veteran submitted into 
evidence a statement from Sergeant First Class William 
Johnson, Jr., who stated that he was the Truck Master of the 
941st Transportation Company.  Mr. Johnson stated that the 
veteran was in Daharan Saudi Arabia at the compound when the 
warehouse was blown up; that he assisted in the evacuation of 
the wounded and dead; and that he complained that the events 
had an emotional effect on him.  Mr. Johnson stated that he 
told the veteran to talk to the chaplain, and when the 
veteran continued to manifest emotional problems, he 
suggested that the veteran seek medical help.

On February 25, 1991, a Scud missile destroyed barracks in Al 
Khobar, killing 28 Americans and wounding 98.  The veteran 
has asserted that he was next door to the warehouse that was 
blown up by a scud missile and he has provided a statement 
from a fellow serviceman who supports the veteran's assertion 
that he was "at the compound when the warehouse was blown 
up."  The record now contains specific details of a 
stressful event which would permit meaningful research.  
Accordingly, the Board finds that this claim must also be 
remanded for additional development.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The veteran is also advised 
that while the case is on remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should request the veteran to 
identify all sources of medical care he 
has received for joint pain and for 
psychiatric symptoms in the recent past.  
After securing any necessary releases, 
the RO should attempt to obtain medical 
records identified by the veteran which 
are not already associated with the 
claims file.  To the extent an attempt to 
obtain records is unsuccessful, the 
claims folder should reflect the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should attempt to verify the 
veteran's claim that he was located next 
to, or near, the barracks at the Daharan 
military compound in Al Khobar, Saudi 
Arabia, on February 25, 1991, when it was 
destroyed by a Scud missile, resulting in 
the deaths and wounding of many American 
soldiers.

4.  The veteran should be afforded an 
examination to evaluate the nature and 
etiology of his complaints of pain of 
multiple joints.  The claims folder must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  All necessary tests 
and studies should be conducted in order 
to determine the etiology of the veteran's 
complaints.  The examiner should 
specifically state whether these 
complaints are due to a known diagnostic 
entity.  The examiner should discuss the 
recorded diagnosis of fibromyalgia as well 
as the automobile accidents and ladder 
accident.  If these complaints cannot be 
attributed to a diagnosed illness, the 
examiner should provide an opinion as to 
whether the undiagnosed illness was 
incurred during active service during the 
Gulf War or whether the undiagnosed 
illness was caused by some other condition 
or event.

5.  Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently submitted 
evidence and undertake any additional 
development warranted.  Further the RO 
must ensure that all of the foregoing 
development have been conducted and 
completed in full.

6.  The RO should then readjudicate the 
claims.  If any benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case. The 
veteran and his representative should be 
provided the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


